          Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH EUGENE WALLS,                                   :                            CIVIL ACTION
              Plaintiff                               :
          v.                                          :
                                                      :
ANDREW SAUL,                                          :
Commissioner of the Social                            :
Security Administration,                              :
                     Defendant                        :                            NO. 20-2437

                                               MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                                 January 20, 2021

         Keith Eugene Walls (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of

the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”), denying him Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act.         Plaintiff has filed a brief in support of his request for review, the

Commissioner has filed a motion to remand the case, wherein he concedes the ALJ committed

reversible error, and, in response to the Commissioner’s motion, Plaintiff repeats his request for

an award of benefits. For the reasons set forth below, Plaintiff’s request for review is granted and

the Commissioner is ordered to calculate and award benefits.

                                    I.       PROCEDURAL HISTORY 1

         On September 20, 2012, Plaintiff applied for SSI, alleging disability, because of physical

and mental health impairments. Pl. Br. at 1. The claim was denied, initially, and Plaintiff

requested a hearing. Id. On July 23, 2014, Plaintiff appeared before an Administrative Law Judge



1
  The court has reviewed and considered the following documents in analyzing this case: Plaintiff’s Brief and
Statement of Issues in Support of Request for Review (“Pl. Br.”), Defendant’s Contested Motion for Remand (“Def.
Mot.”), Plaintiff’s Response to the Motion (“Pl. Resp.”), and the administrative record. (“R.”). Since there is no
dispute about the procedural history, this court relies upon Plaintiff’s recitation and the undersigned’s prior opinion.
         Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 2 of 7




(“ALJ”), for a hearing; Plaintiff and a vocational expert (“VE”) testified at the hearing. Id. On

September 8, 2014, the ALJ, using the sequential evaluation process for disability, 2 issued an

unfavorable decision. Id. The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s findings the final determination of the Commissioner. Id. Plaintiff sought review in this

court and the Commissioner agreed to a voluntary remand. Id.

        On remand, the Appeals Council ordered the ALJ to reconsider the manipulative

limitations contained in the non-treating source’s opinion. Pl. Br. at 1. A new hearing was held

before the original ALJ on August 23, 2017; Plaintiff and a VE testified. Id. The ALJ issued

another unfavorable decision, on November 30, 2017. Id. at 1-2. Plaintiff again sought judicial

review in this court.

        On March 14, 2019, the undersigned issued a Report and Recommendation (“R&R”) to

remand the case, identifying specific, harmful errors: (1) ignoring the opinions of Dr. Galderi; (2)

providing an inadequate explanation for rejecting the opinion of Dr. Yeo that Plaintiff would miss

three days of work per month which, per the VE, was disabling; (3) providing an inadequate


2
 The Social Security Regulations provide the following five-step sequential evaluation for determining whether an
adult claimant is disabled:

                 1. If the claimant is working, doing substantial gainful activity, a finding of not
                 disabled is directed. Otherwise proceed to Step 2. See 20 C.F.R. § 416.920(b).

                 2. If the claimant is found not to have a severe impairment which significantly
                 limits his physical or mental ability to do basic work activity, a finding of not
                 disabled is directed. Otherwise proceed to Step 3. See 20 C.F.R. § 416.920(c).

                 3. If the claimant’s impairment meets or equals criteria for a listed impairment or
                 impairments in Appendix 1 of Subpart P of Part 404 of 20 C.F.R., a finding of
                 disabled is directed. Otherwise proceed to Step 4. See 20 C.F.R. § 416.920(d).

                 4. If the claimant retains the residual functional capacity to perform past relevant
                 work, a finding of not disabled is directed. Otherwise proceed to Step 5. See 20
                 C.F.R. § 416.920(f).

                 5. The Commissioner will determine whether, given the claimant’s residual
                 functional capacity, age, education and past work experience in conjunction with
                 criteria listed in Appendix 2, he is or is not disabled. See 20 C.F.R. § 416.920(g).

                                                     2
            Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 3 of 7




explanation for rejecting the consistent opinions of Drs. Popowsky and Parchuri concerning

Plaintiff’s physical limitations; and (4) failing to resolve a conflict between the reasoning

limitations contained in the residual functional capacity (“RFC”) and the reasoning requirements

of the jobs the ALJ found Plaintiff could perform. Walls v. Berryhill, Civ. A. No. 18-542, slip op.

at 13-19 (E.D. Pa. Mar. 14, 2019) (“Walls I”). On April 4, 2019, the undersigned’s R&R was

approved and adopted. Pl. Br.at 3.

           The Appeals Council again remanded the case, this time to a new ALJ. Pl. Br. at 3. The

new ALJ rendered an unfavorable decision, on February 10, 2020. Id. Plaintiff again filed suit in

this court. 3 Id. The Commissioner did not oppose Plaintiff’s request for review, instead, he filed

a motion to remand, conceding that the ALJ’s decision does not comport with this court’s prior

remand. Def. Mot. at 1-2. In response, Plaintiff insists that another remand would unduly delay

the award of benefits, to which he is entitled. Pl. Resp. at 1-4. This court finds: (1) the record is

fully developed; (2) the new ALJ inexcusably failed to comply with this court’s prior remand; (3)

substantial evidence in the record demonstrates that Plaintiff is entitled to disability benefits; and

(4) the excessive delay in this case that was not Plaintiff’s fault. Hence, the Commissioner shall

promptly calculate and award benefits.

                                                II.      DISCUSSION

A.         The New ALJ Failed to Comply with the Court’s Remand Order Concerning Drs.
           Galdieri and Yeo

           The undersigned determined that the prior ALJ ignored the limitations found by the state

agency consulting source, Dr. Galdieri. Walls I, at 12-13. This omission was significant because

it impacted the ALJ’s decision to reject the finding of treating source, Dr. Yeo, that Plaintiff would

miss three days of work per month. Id. at 13. One of the grounds the ALJ relied upon for rejecting


3
    The parties consented to this court’s jurisdiction, pursuant to 28 U.S.C. § 636(c)(1).

                                                         3
        Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 4 of 7




Dr. Yeo’s finding was that it was unsupported by the medical record. Id. However, the prior

ALJ’s conclusion was erroneous, because Dr. Galdieri, whom the ALJ ignored, had found

Plaintiff’s mental health functioning to be more severely impaired than Dr. Yeo stated. Id. at 13-

14. Hence, Dr. Galdieri’s findings provide the supposedly-missing record support for Dr. Yeo’s

conclusion that Plaintiff would miss three days of work per month. Id. at 14. Dr. Yeo’s finding is

tremendously significant inasmuch as the VE testified that missing three days of work per month

would render a person disabled. Id.

       In her decision, the new ALJ failed to identify or address any of the specific errors for

which remand was ordered. See R. 1115. Indeed, her decision reads as if this was the first ALJ

hearing and decision, not the third. The new ALJ’s failure to acknowledge and rectify the reasons

for the court-ordered remand disregards this court’s authority as well as Plaintiff’s legitimate

interests. Additionally, her failure to acknowledge the designated task insured that she would not

perform it. Furthermore, the new ALJ’s consideration of Dr. Galdieri’s findings is limited to two

sentences and fails to mention any of the doctor’s specific findings; she simply affords the doctor’s

findings limited weight on the grounds that he did not examine Plaintiff and that additional records

were added after he rendered his findings. See R. 1122. Notably, the new ALJ fails to consider

whether Dr. Galdieri’s specific findings buttress Dr. Yeo’s finding that Plaintiff will miss three

days of work per month. See id. As noted, this was one of the precise reasons the court remanded

the case in 2019. Walls I, at 13-14. Since the new ALJ afforded Dr. Galdieri’s findings limited

weight, she was bound to consider whether his findings could support Dr. Yeo’s disabling finding.

The new ALJ’s failure to do so constitutes an inexcusable, reversible error.

       The new ALJ compounded her error when she considered Dr. Yeo’s findings, which she

also accomplished in two sentences. See R. 1122. While the new ALJ afforded some of Dr. Yeo’s



                                             4
         Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 5 of 7




findings great weight, she ignored his disabling finding on absenteeism. See id. Accordingly, the

new ALJ ignored this court’s remand order and, again, committed inexcusable, reversible error.

        These errors alone justify reversing the new ALJ’s determination of non-disability. Dr.

Yeo’s finding that Plaintiff would miss three days of work per month is disabling. Walls I, at 14.

The new ALJ afforded some of Dr. Yeo’s findings great weight, yet she ignored his disabling

finding. See R. 1122. She did this despite court’s specific direction to consider this finding. Walls

I, at 14. Had the new ALJ complied with the court’s order, she would have been compelled to take

into account the support Dr. Galdieri’s findings provide to Dr. Yeo’s disabling finding. The new

ALJ’s failure to obey this court’s remand order, combined with the findings she did make

concerning Drs. Galdieri and Yeo, constitute substantial evidence to support the conclusion that

Plaintiff is disabled.

B.      The New ALJ Failed to Consider Properly the Opinions of Drs. Parchuri and
        Popowich

        The Commissioner concedes that the new ALJ failed to comply with this court’s remand

order concerning the opinions of Drs. Parchuri and Popowich. Def. Mot. at 1. This is another

inexplicable, reversible error.

C.      The New ALJ Failed to Resolve a Conflict Between the Reasoning Limitations
        Contained in the RFC and the Reasoning Requirements of the Jobs the Prior ALJ
        had Determined Plaintiff Could Perform

        In the prior decision, the ALJ found that Plaintiff’s RFC would only permit him to perform

jobs with “short, simple instructions.” Walls I, at 18. However, according to the Dictionary of

Occupational Titles (“the DOT”) the three jobs the VE identified, and the prior ALJ relied upon –

security guard, locker room attendant and visual inspector – require the ability to carry out detailed

written or oral instructions. Walls I, at 18. The case was remanded so that the ALJ could resolve

this discrepancy between the mental RFC limitations and the DOT job requirements. Id. at 18-19.

                                              5
        Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 6 of 7




       On remand, the new ALJ ignored this discrepancy and sought to render it moot by altering

Plaintiff’s RFC to include the ability to carry out detailed instructions and commands. R. 1120.

Rather than defend the new ALJ’s decision, the Commissioner seeks remand so that an ALJ can

reconsider Plaintiff’s mental RFC. Def. Mot. at 1-2. The court understands this to be a concession

of another, reversible error. As explained below, this court declines to afford the Commissioner

another opportunity to evaluate Plaintiff’s disability.

D.     An Award of Benefits is Warranted

       The Third Circuit has explained that, pursuant to the authority granted by 42 U.S.C. §

405(g), a district court can award benefits, rather than simply remanding for further consideration,

when the administrative record is fully developed and “’substantial evidence on the record as a

whole indicates that the claimant is disabled and entitled to benefits.’” Brownawell v. Comm’r of

Soc. Sec., 554 F.3d 352, 358 (3d Cir. 2008) (quoting Podedworny v. Harris, 745 F.2d 210, 221-22

(3d Cir. 1984)). The court should also consider the delay in the case and whether the claimant is

to blame for that delay. Id. (citations omitted).

       The record in this case is voluminous, amounting to over 1600 pages; hence, there is no

doubt that it is fully developed. As noted above, see supra Section II.A., the new ALJ’s findings

concerning Drs. Galdieri and Yeo, even though non-complaint with the court’s 2019 remand,

provide substantial evidence that Plaintiff is disabled. The Commissioner concedes additional

instances of inexcusable, reversible error. Furthermore, the delay in this case is substantial. There

have been three ALJ hearings, two federal court remands and Plaintiff, through no fault of his own,

has waited more than eight years for a just resolution of his disability claim. The Commissioner’s

request for another remand would add more years to the delay. It is unfair and unnecessary to

make Plaintiff wait further, particularly since the new ALJ completely ignored the court’s 2019



                                              6
        Case 2:20-cv-02437-CSMW Document 17 Filed 01/21/21 Page 7 of 7




remand instructions. Notably, the Commissioner does not defend the most recent ALJ decision,

which indicates to this court that its conclusions are untenable. In these circumstances, the

decisional law of this circuit permits this court to award Plaintiff benefits. See Brownawell, 554

F.3d at 358.

       An implementing Order and Order of Judgment follow.




                                            7
